
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.6


INTERNATIONAL MULTIFOODS CORPORATION

NON-QUALIFIED STOCK OPTION AGREEMENT


        THIS AGREEMENT, dated as of July 1, 1998, is entered into between
International Multifoods Corporation, a Delaware corporation (the "Company"),
and Daryl Schaller (the "Consultant").

        The Company, in consideration of consulting services to be provided by
the Consultant to the Company for the period beginning April 27, 1998 and ending
on April 27, 1999 (the "Consulting Period") under the Consulting Agreement,
dated April 27, 1998, between the Company and the Consultant (the "Consulting
Agreement"), wishes to grant a stock option for the purchase of Common Stock of
the Company, par value $.10 per share, out of shares held in the Company's
treasury (the "Common Stock"), to the Consultant, on the terms and conditions
contained in this Agreement.

        Accordingly, in consideration of the premises and the agreements set
forth herein, the parties hereto hereby agree as follows:

1.     Grant of Option

        The Company, effective as of the date of this Agreement, pursuant to
Section 157 of the Delaware General Corporation Law, and resolutions adopted by
the Board of Directors of the Company (the "Board") on June 19, 1998, hereby
grants to the Consultant as compensation for consulting services to be rendered,
the right and option (the "Option") to purchase all or any part of an aggregate
of 5302 shares of Common Stock (the "Shares") at the price of $27.75 per share,
on the terms and conditions set forth in this Agreement.

2.     Vesting and Term of Option

        (a)   The Option may not be exercised, in whole or in part, prior to
July 1, 1999. The Option may be exercised, in whole or in part, at any time, or
from time to time, on or after July 1, 1999 and on or before the close of
business on June 30, 2008, or such shorter period as is prescribed herein.

        (b)   Notwithstanding the vesting provision contained in Section 2(a)
above, but subject to the other terms and conditions set forth herein, the
Option may be exercised, in whole or in part, at any time, or from time to time,
following the occurrence of a "Change of Control", as hereinafter defined.

        (c)   For the purpose of this Agreement, a "Change of Control" shall
mean:

          (i)  The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the "Exchange Act")) (a "Person") of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 35% or more of
either (A) the then outstanding shares of Common Stock (the "Outstanding Company
Common Stock") or (B) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the "Outstanding Company Voting Securities"); provided, however, that
for purposes of this subsection (i), the following acquisitions shall not
constitute a Change of Control: (1) any acquisition directly from the Company,
(2) any acquisition by the Company, (3) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (4) any acquisition by any corporation
pursuant to a transaction which complies with clauses (A), (B) and (C) of
subsection (iii) of this Section 2(c); or

         (ii)  Individuals who, as of the date hereof, constitute the Board (the
"Incumbent Board") cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company's
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were

--------------------------------------------------------------------------------




a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board; or

        (iii)  Consummation of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the Company (a
"Business Combination"), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company's assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (B) no
Person (excluding any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 35% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (C) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or

        (iv)  Approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.

3.     Termination of Option

        The Option shall terminate and may no longer be exercised by the
Consultant if the Company terminates the Consulting Agreement by reason of:
(i) the breach by the Consultant of his obligations and commitments to the
Company under the Consulting Agreement; and/or (ii) the gross and willful
misconduct by the Consultant during the Consulting Period, including, but not
limited to, wrongful appropriation of funds or the commission of a gross
misdemeanor or felony.

4.     Death of Consultant

        If the Consultant shall die during the term of the Option, the Option
may be exercised at any time within 12 months after the date of the Consultant's
death, to the extent that the Option was exercisable by the Consultant on the
date of death, by the personal representatives or administrators of the
Consultant or by any person or persons to whom the Option has been transferred
by will or the applicable laws of descent and distribution, subject to the
condition that the Option shall not be exercisable after the expiration of the
term of the Option.

5.     Method of Exercising Option

        Subject to the terms and conditions of this Agreement, the Option may be
exercised by written notice of exercise delivered to the Company, to the
attention of the Secretary, 5 business days prior to the intended date of
exercise. Such notice shall state the election to exercise the Option, the
number of

2

--------------------------------------------------------------------------------


Shares as to which the Option is being exercised and the manner of payment and
shall be signed by the Consultant. The notice shall be accompanied by payment in
full of the exercise price for all Shares designated in the notice. Payment of
the exercise price shall be made to the Company by delivery of a check payable
to the Company or cash, in United States currency.

6.     Adjustments

        In the event of a reorganization, recapitalization, stock split, stock
dividend, combination of shares, merger, consolidation, distribution of assets,
or any other changes in the corporate structure or stock of the Company, the
Board shall make such adjustments as are appropriate in the number and kind of
shares covered by the Option and in the exercise price of the Option.

7.     Income Tax Withholding

        In order to provide the Company with the opportunity to claim the
benefit of any income tax deduction which may be available to it upon the
exercise of the Option, and in order to comply with all applicable federal or
state income tax laws or regulations, the Company may take such action as it
deems appropriate to ensure that all applicable federal or state income or other
taxes, which are the sole and absolute responsibility of the Consultant, are
reported to the federal and state taxing authorities and withheld or collected
from the Consultant. The Consultant may, at the Consultant's election, satisfy
applicable tax withholding obligations by (a) delivering a check payable to the
Company or cash, in United States currency, equal to the amount of such taxes,
or (b) delivering to the Company a Form W-9 (Department of the Treasury,
Internal Revenue Service) duly executed by the Consultant, or successor form
setting forth the Consultant's identification number and a certification by the
Consultant to the effect that the Consultant is not subject to backup
withholding.

8.     Registration

        At any time prior to July 1, 1999, the Company will file a Form S-8
registration statement under the Securities Act of 1933 with respect to the
Option and the Shares, or such other form of registration statement with respect
to the Option and the Shares as is deemed appropriate by the Company.

9.     General

        (a)   Neither the Consultant nor the Consultant's successors or assigns
shall have any of the rights and privileges of a stockholder of the Company with
respect to the Shares of Common Stock subject to the Option unless and until
certificates for such Shares shall have been issued upon exercise of the Option.

        (b)   The Option shall not be transferable by the Consultant other than
by will or by the laws of descent and distribution. During the Consultant's
lifetime the Option shall be exercisable only by the Consultant.

        (c)   The Company shall not be required, upon the exercise of the Option
or any part thereof, to issue or deliver any Shares until the requirements of
any federal or state securities laws, rules or regulations or other laws or
rules (including the rules of the New York Stock Exchange) as may be determined
by the Company to be applicable are satisfied.

        (d)   The Company shall at all times during the term of the Option
reserve and keep available such number of treasury shares of Common Stock as
will be sufficient to satisfy the requirements of this Agreement.

        (e)   This Agreement shall be governed by and construed under the
internal laws of the State of Delaware, without giving effect to the conflicts
of law principles thereof.

3

--------------------------------------------------------------------------------


10.   Notices

        All notices or other communications required or permitted to be given
hereunder shall be in writing and shall be delivered by hand, or sent by
telecopy, or sent, postage prepaid, by United States registered, certified or
express mail, or reputable overnight courier service, and shall be deemed given,
if delivered by hand or sent by telecopy, when so delivered or so sent, or, if
sent by mail or by overnight courier service, when received by the addressee, as
follows:

        (a)   If to the Company,

International Multifoods Corporation
200 East Lake Street
Wayzata, Minnesota 55391    
Attention: Vice President, General Counsel and Secretary
Facsimile Number (612) 594-3367
 
 

        (b)   If to the Consultant,

Daryl Schaller
1709 York Island Drive
Naples, Florida 34112    
Facsimile Number (941) 417-2704
 
 

        Either party hereto may change the address or facsimile number to which
notices and other communications are to be delivered or sent by giving the other
party prior written notice in the manner set forth herein.

        IN WITNESS WHEREOF, the Company and the Consultant have executed this
Agreement as of the day and year first above written.

Attest:   International Multifoods Corporation
/s/  FRANK W. BONVINO      

--------------------------------------------------------------------------------

Secretary
 
By:
 
/s/  GARY E. COSTLEY      

--------------------------------------------------------------------------------

Gary E. Costley     Its:   Chairman of the Board, President and
Chief Executive Officer
 
 
/s/  DARYL SCHALLER      

--------------------------------------------------------------------------------

Daryl Schaller

4

--------------------------------------------------------------------------------



QuickLinks


INTERNATIONAL MULTIFOODS CORPORATION NON-QUALIFIED STOCK OPTION AGREEMENT
